
	
		II
		110th CONGRESS
		1st Session
		S. 1794
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2007
			Mr. Bayh introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Direct Loan Program to provide that
		  interest shall not accrue on Federal Direct Loans for active duty service
		  members and their spouses. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Interest Relief Act
			 .
		2.No accrual of
			 interest for active duty service members and their spousesSection 455 of the Higher Education Act of
			 1965 (20 U.S.C. 1087e) is amended by adding at the end the following:
			
				(m)No accrual of
				interest for active duty service members and their spouses
					(1)In
				generalNotwithstanding any other provision of this part, and
				except as provided in paragraph (3), interest on a loan made under this part
				shall not accrue for an eligible borrower.
					(2)Eligible
				borrowerIn this subsection, the term eligible
				borrower means an individual—
						(A)who is—
							(i)serving on active
				duty during a war or other military operation or national emergency; or
							(ii)performing
				qualifying National Guard duty during a war or other military operation or
				national emergency; or
							(B)who is the spouse
				of an individual described in subparagraph (A).
						(3)LimitationAn
				individual who qualifies as an eligible borrower under this subsection may
				receive the benefit of this subsection for not more than 60
				months.
					.
		
